Citation Nr: 0822486	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-36 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the time period prior to August 
16, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss for the time period from August 16, 
2007.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from July 1942 
to December 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from August 2006 and January 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In an August 2006 rating action, the 
RO continued a 10 percent rating for bilateral hearing loss, 
effective July 25, 2003.  

In the January 2008 rating decision during the pendency of 
the veteran's appeal, the RO increased the rating to 30 
percent, effective August 16, 2007, based on a private 
audiological examination from the same date.  The veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  See AB v. Brown, 6 Vet. App. 35, (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the time period prior to August 16, 2007, a bilateral 
hearing loss is manifested by no worse than Level I hearing 
loss in the right ear and no worse than Level XI hearing loss 
in the left ear for VA purposes.

3.  For the time period from August 16, 2007, a bilateral 
hearing loss is manifested by no worse than Level IV hearing 
loss in the right ear and no worse than Level XI hearing loss 
in the left ear for VA purposes.




CONCLUSIONS OF LAW

1.  For the time period prior to August 16, 2007, the 
criteria for an evaluation in excess of 10 percent for a 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.85, 
4.86, Diagnostic Code 6100 (2007).

2.  For the time period from August 16, 2007, the criteria 
for an evaluation in excess of 30 percent for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.385, 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to an 
evaluation in excess of 10 percent for a bilateral hearing 
loss was received in April 2006.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
June 2006.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in January 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to this matter was provided in June 2006.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in June 2006 satisfied many of the requirements 
of the VCAA, this letter did not inform the veteran that he 
needed to show the effect that the worsening of his symptoms 
had on his employment and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was provided notice of 
38 C.F.R. § 4.85 including Diagnostic Code 6100, in a 
Statement of the Case issued in October 2006.  38 C.F.R. § 
4.85 describes specifically how hearing impairment 
examinations are to be conducted and how findings are 
measured for VA purposes.  The examination is based on a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test and is not based on any subjective 
complaints of hearing loss.  These findings are then applied 
to specific tables, which result in a disability rating.  Id.  
While the veteran did not discuss the effects of his hearing 
loss on his activities of daily living or employment, the 
Board notes that these statements would be superfluous, as 
the assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, 
remanding the veteran's claim to the RO for the purpose of 
providing additional notice under 38 U.S.C.A. § 5103(a) and 
Vazquez-Flores v. Peake, would only result in further delay 
to the veteran because hearing loss disabilities are measured 
by specific, mechanical findings and not by any subjective 
complaints of the effects of the claimed disability.  An 
interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.   See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of a statute and avoid rendering any portions meaningless or 
superfluous").  In conclusion, the Board finds that the 
Vazquez-Flores v. Peake notice error did not affect the 
essential fairness of the adjudication.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85 (2007).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2007).   



Factual Background and Analysis

In this case, the veteran was assigned a 10 percent rating 
for his service-connected bilateral hearing loss pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007), prior to 
August 16, 2007 and a 30 percent rating from August 16, 2007.

For the Time Period Prior to August 16, 2007

In June 2006, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
35
40
60
55
48
LEFT
105
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and was not provided for the left 
ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 48 and a speech discrimination of 92 
percent in the right ear will result in level I hearing for 
that ear.  A puretone threshold average of 105 and a speech 
discrimination of 0 percent in the left ear will result in 
level XI hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear combined with a 
level XI for the left ear will result in a 10 percent 
disability evaluation.  

Thus, the Board finds that the assignment of a 10 percent 
evaluation was proper based upon the June 2006 VA audiometric 
examination findings, as mechanically applied to the relevant 
tables.  Evidence of record does not reflect impaired hearing 
acuity levels which would warrant the assignment of an 
evaluation in excess of 10 percent for a bilateral hearing 
loss for the time period prior to August 16, 2007.


From the Time Period From August 16, 2007

The Board notes that the claims file includes two private 
audiology evaluation reports dated in August 2007 and 
September 2007 that reflect audiometric findings; however, 
these findings are reported in graphic instead of numeric 
form.  Although the RO relied on the August 2007 audiogram to 
increase the veteran's disability rating from 10 to 30 
percent, the Board is precluded from applying these graphic 
results to the criteria of 38 C.F.R. § 3.385 to determine 
whether his bilateral hearing loss disability has worsened.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Nevertheless, the RO 
awarded a 30 percent evaluation for a bilateral hearing loss 
based on the August 2007 audiogram.

In October 2007, the veteran underwent another VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
50
50
60
60
60
58
LEFT
105
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and could not be tested in the left 
ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 58 and a speech discrimination of 76 
percent in the right ear will result in level IV hearing for 
that ear.  A puretone threshold average of 105 and a speech 
discrimination of 0 percent in the left ear will result in 
level XI hearing for that ear.  Applying these results to the 
Table VII chart, a level IV for the right ear combined with a 
level XI for the left ear will result in a 30 percent 
disability evaluation.  

Thus, the Board finds that the assignment of a 30 percent 
evaluation was proper based upon the August 2007 private 
audiogram as well as the October 2007 VA audiometric 
examination findings, that, when mechanically applied to the 
relevant tables, confirmed the 30 percent evaluation.  
However, evidence of record does not reflect impaired hearing 
acuity levels which would warrant the assignment of an 
evaluation in excess of 30 percent for a bilateral hearing 
loss for the period from August 16, 2007.  

Both Periods

The Board acknowledges the difficulties that the veteran has 
with his bilateral auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law.  The Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based upon the evidence of record, the Board finds that there 
are no objective medical findings that would warrant the 
assignment of an evaluation in excess of 10 percent for the 
period prior to August 16, 2007 or an evaluation in excess of 
30 percent for the period from August 16, 2007 for a 
bilateral hearing loss.  Therefore, entitlement to an 
increased rating for bilateral hearing loss for either time 
period is not warranted.  The Board has considered staged 
ratings under Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  Since the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the time period prior to August 
16, 2007 is denied.

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss for the time period from August 16, 
2007 is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


